NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                      IN THE DISTRICT COURT OF APPEAL
                                      OF FLORIDA
                                      SECOND DISTRICT



MELVIN BENJAMIN,                      )
                                      )
             Appellant,               )
                                      )
v.                                    )         Case No. 2D19-194
                                      )
STATE OF FLORIDA,                     )
                                      )
             Appellee.                )
                                      )

Opinion filed December 6, 2019.

Appeal from the Circuit Court for
Pinellas County; Chris Helinger,
Judge.

Howard L. Dimmig, II, Public
Defender, and Robert D. Rosen,
Assistant Public Defender, Bartow,
for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Elba Caridad
Martin, Assistant Attorney General,
Tampa, for Appellee.

PER CURIAM.


             Affirmed.


SILBERMAN, BADALAMENTI, and ATKINSON, JJ., Concur.